Citation Nr: 1227420	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to low back disability.

3.  Entitlement to service connection for a bilateral leg disability, to include as secondary to low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to February 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in July 2010.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The  issues of entitlement to service connection for Bell's palsy, sleep apnea, esophageal cancer, and diabetes mellitus and entitlement to automobile or automobile adaptive equipment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran's low back disability is not etiologically related to service, and he did not manifest it until more than one year following his discharge from service.

2.  No chronic bilateral hip disability has been present during the period of this claim.  

3.  A bilateral leg disability is not etiologically related to service and was not caused or permanently worsened by service-connected disability, and he did not manifest it until more than one year following his discharge from service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the low back may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A bilateral hip disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2011).

3.  A bilateral leg disability was not incurred in or aggravated by active service, is not proximately due to or the result of a service-connected disability, and the incurrence or aggravation of arthritis of the bilateral knees may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided initial VCAA notice in August 2004 and November 2004 letters, prior to the February 2005 rating decision on appeal.  At that time, the requirements of Dingess were not yet in effect.  However, a September 2011 supplemental statement of the case (SSOC) provided notice on the "downstream" issues of a ratings and effective dates of awards and a June 2012 SSOC readjudicated the matter after the Veteran responded.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the Veteran, nor his representative has alleged that notice on these issues was less than adequate.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition to paper claims file, the Veteran also has an electronic claims file, known as a Virtual VA file.  The Board has reviewed the electronic file as well, and has determined that the evidence in the electronic file is duplicative of the evidence in the paper claims files or irrelevant to the claims on appeal.  

The Board remanded the Veteran's claim in September 2010 to retrieve any available records from a Naval Hospital in Guam at which the Veteran reported treatment after falling into an open manhole.  Subsequent to the Board's remand, efforts were made to secure these outstanding records, but negative replies were received in response to VA's request.  In a letter dated in May 2012, VA informed the Veteran of the unavailability of these hospital records and was asked to submit copies of any such records he may have.  He did not reply to the letter, nor did he submit any copies of the hospital records.  Therefore, the Board finds that the Veteran was adequately informed that these Naval Hospital records in Guam were unavailable for review and that he did not provide any copies he might have in his possession.  It is also clear that further efforts to obtain these records would be futile.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his claimed low back, bilateral hip, and bilateral leg disabilities, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claim.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is no competent evidence reflecting the presence of a current bilateral hip disability, nor was there any treatment for a bilateral hip problem shown during service.  Further, the claimed low back and bilateral leg disabilities are not shown to have onset during service, nor does the evidence show that they "may be" related to the Veteran's service.  Thus, a remand for an examination or opinion with respect to these issues is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing. Therefore, the Board will apply the former version of the regulation.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

A review of the STRs shows that the Veteran was treated twice in service for back complaints.  In August 1956, he was treated for lumbosacral pains, and in December 1957 he was treated for pain the low back.  The STRs are negative for any treatment for or complaints of bilateral hip or bilateral leg problems.  Following a separation medical evaluation in January 1958, the Veteran was not shown to have any disabilities of the back, legs, or hips.  

The available post-service treatment records show the Veteran's first complaints of problems with his back in 2002.  He also complained of radiating pain down his lower extremities.  He has since been diagnosed as having degenerative disc disease of the lumbar spine with spinal stenosis.  The Veteran is not currently diagnosed as having any separate disability of the bilateral hip.  He is diagnosed as having peripheral neuropathy of the bilateral lower extremities attributable to his nonservice-connected diabetes mellitus, and osteoarthritis of the bilateral knees.  There is also a diagnosis of numbness and weakness in the left thigh area that thought may be secondary to lumbar stenosis.  These diagnoses first appear in the early- to mid-2000s.  During treatment for complaints related to these disabilities, the Veteran never related his alleged in-service fall into a manhole or other in-service injury.

An April 2002 VA treatment record shows that the Veteran sought treatment for complaints of on and off back pain with an exacerbation following working on a closet wall a month prior.  He also complained of aching and numbness down the right leg.  During such treatment, the Veteran did not report an in-service injury to the back, hips, or legs.  

In an undated statement, the Veteran indicated that during service he stepped backwards into an open manhole.  He went up to his armpits and caught himself.  He contends he underwent x-rays that found nothing.  He stated from that point on, he has had low back and hip pain.  In addition, he noted recurring leg and low back pain to the point that he could not work for days.  He referenced a May 2002 MRI.  

In a November 2004 statement, the Veteran again recalled his fall into an open manhole.  He contended that he has had low back and bilateral leg pain since then.  He contends that his left leg is two inches less in circumference than his right leg.  The Veteran blames his back disability for his bilateral nerve damage to his legs.  

In a March 2008 letter from the Veteran's treating cardiologist, he indicated that the Veteran's peripheral neuropathy is due to his diabetes mellitus, and he is unable to walk safely.  He stated that the peripheral neuropathy, combined with the low back pain, causes the Veteran to be wheelchair bound in and outside of his home.  He did not indicate that these disabilities were related to his active duty, nor did he mention the Veteran's alleged in-service fall into a manhole.  

During the Veteran's July 2010 Travel Board hearing, he testified to the in-service fall into a manhole, and that he has had problems with his back, legs, and hips since.  Upon being asked when he first started having treatment for his back problems, the Veteran indicated that he had it "real soon" and was "bedridden way back in the, originally back when it first started."  

In an October 2011 statement, the Veteran indicated that his hip was X-rayed during service, and his has had pain down his hip and leg ever since service.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for his claimed low back, bilateral leg, and bilateral hip disabilities.  

With respect to his bilateral hip disability, there is no evidence of a current bilateral hip disability.  Although the Veteran has complained of radiating hip pain, he has never been diagnosed as having any bilateral hip disability, and his complaints of radiating pain have been associated with his back disability and/or diabetes mellitus (as discussed further below).  The Board notes that pain is not a compensable disability absent an underlying pathology.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

With respect to whether the Veteran's own statements can establish a current bilateral hip disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

In this case, the criteria under Jandreau have not been met.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim of service connection for a bilateral hip disability must fail.

In sum, the record does not show the Veteran has had a diagnosed bilateral hip disability at any time during the period under review.  McClain, 21 Vet. App. 319, 321.  As the Veteran has not shown a current bilateral hip disability for which service connection can be granted, this claim must be denied.

It is not in dispute that the Veteran currently has low back and bilateral leg disabilities.  However, as noted above, the first medical evidence of such disability is more than 40 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

It is noted that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, if the Board finds the Veteran's account to be not credible, the Board must articulate its reasons.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is not shown by the evidence of record to have any low back or bilateral leg disabilities related to his period of active duty, nor was arthritis of the low back or joints of the bilateral legs shown within his first post-service year.  There is no clinical evidence of record showing a link (or possible link) between the claimed disabilities and his military service.  

The Board appreciates the Veteran's assertions that he has low back and bilateral leg disabilities attributable to his period of active duty, and again acknowledges the holding Jandreau in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is competent to address the initial injury and pain associated with it, but he is not competent to address etiology of either his low back or bilateral leg disabilities in the present case.

With respect to the Veteran's statements to the effect that he has had chronic low back and bilateral leg pain since his alleged fall in a manhole during service (continuity of symptomatology), the Board finds that the Veteran is not credible.  In this regard, the Board notes that the statements are not supported and/or contradicted by the evidence of record.  Although the Veteran was treated twice in service for back complaints, there was no notation of any fall during service or upon discharge.  The Veteran was not found to have any musculoskeletal disabilities at discharge, and was released from active duty due to sleep walking.  His testimony indicating that he was bedridden soon after the incident is not corroborated by the evidence of record, and this is buttressed by the fact that the Veteran was not shown to have any back problems until the early-2000s.  Moreover, during the Veteran's longstanding VA treatment, he did not once report the in-service fall into a manhole, as alleged.  Ultimately, his statements regarding continuity of symptomatology are inconsistent with the clinical evidence of record showing no back or bilateral leg disabilities at service separation or complaints for over 40 years following discharge from service.  

Finally, the Board finds that the Veteran is not entitled to service connection for a bilateral leg disability, including peripheral neuropathy, on a secondary basis because the evidence of record does not show that any current bilateral leg problems were caused or worsened by a service-connected disability.  As service connection is not in effect for a low back disability or diabetes mellitus, the Board finds that service connection is not warranted for a bilateral leg disability on a secondary basis.  

In sum, the Board finds that service connection is not warranted on either a direct, presumptive, or secondary basis for the Veteran's claimed low back, bilateral hip, and bilateral ankle disabilities.  

The evidence preponderates against the claims and the benefit-of-the-doubt rule accordingly does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral leg disability is denied.  



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


